DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 10/04/2021.  As directed by the amendment none of the claims are cancelled or amended. Claims 1-25 are currently pending.
Response to Arguments
Applicant's arguments filed on 10/04/2021 with respect to 35 U.S.C. §103 rejection of claim(s) 1 and 13 have been fully considered, and found persuasive, as such the current 35 U.S.C. §103 rejections of independent claims 1, 11 and their dependent claims have been withdrawn.
  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) 1 and 13 recites, a plurality of sensors configured to acquire physiological data and behavioral data from a subject; 
a processor programmed to at least: 
i) receive the acquired physiological data and behavioral data; 
ii) generate a statistical model of wakefulness by combining information obtained from the received physiological data and behavior data; 
iii) estimate a probability indicative of a degree to which the subject is awake at each point in time during sleep onset using the statistical model.  
Step-1:    The claim limitations recites a system and method of estimating wakefulness of a subject during sleep onset, therefore it satisfy the statutory categories for patent eligibility.
Step-2A(i):	However, the claimed invention is directed to an abstract idea because the claim limitations: generate a statistical model of wakefulness by combining information obtained from the received physiological data and behavior data, is a mathematical calculation to generate a statistical model from two sets of data, where the statistical modeling is simply generating mathematical relationship.
Estimate a probability indicative of a degree to which the subject is awake at each point in time during sleep onset using the statistical model, also a mathematical calculation to estimate a probability from that statistical model. 
Thus the claims do not recite anything which is significantly more to satisfy the judicial exception criteria. 
Step-2A(ii):	This judicial exception is not integrated into a practical application because sensors configured to acquire physiological data and behavioral data from a subject are achieved by EEG sensor, EMG sensor or other sensors to acquire brain activity, muscle activity, respiration activity, cardiac activity and other physiological data. And behavioral data is acquired by applying pressure on an object by the subject which can be achieved by simple button press or squeezing a ball, as recited in the current spec.
To perform the task of receiving acquired physiological data and behavioral data by a processor, a general purpose processor can be connected to those sensors and programmed to receive those data. 
This judicial exception is not integrated into a practical application, in particular the claims recites the additional element a processor generate a statistical model of wakefulness by combining information obtained from the received physiological data and behavior data, and estimate a probability indicative of a degree to which the subject is awake at each point in time during sleep onset using the statistical model.
The processor in both steps is recited at a high level of generality, (i.e. the same generic processor performing a generic computer function can be programmed to 
Step-2B:  The additional element of generating a report indicative of sleep onset in the subject; and an output for displaying the report are simply extra solution activity to display a report on a general purpose monitor, are not sufficient for judicial exception.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.    
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above.
Claims 2 and 14 recites the physiological data is associated with a brain activity, a muscular activity, a respiratory activity, or combinations thereof are just a list of different physiological data which can be acquired by off the shelf sensors which are configured to sense those physiological responses.
Claims 3 and 15 recites the processor is further programmed to provide an instruction to the subject for performing a task is also done by simply programming the general purpose processor to generate an audio signal and output that signal through a speaker.
Claims 4 and 16 recites the processor is further programmed to correlate the acquired physiological data with the behavior data to determine a response of the subject
The additional limitations recited in claims 5-12 and 17-25 also do not include anything which will not be achievable by programming a general purpose processor to perform those tasks.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Those claims individually and in combination are directed to an abstract idea, and are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 15-17 and 1-2, 4-6, 9 of copending Application No. 15/305,565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1 and 13 of the present application recites a method and system of tracking sleep onset in a subject by acquiring physiological data and behavioral data, then generating a statistical model of wakefulness of the subject, and estimating a probability indicative of a degree to which the subject is awake at each point in time during sleep onset using the statistical model, and lastly generating a report indicative of sleep onset in the subject. 

Further the claims (2-3) and (14, 15, 17) of the current application are obvious variants of the claims (12, 16) and (5, 2, 9) respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For comparison the claims from the co-pending application and the present application are listed below to show the similarity:
Present Application: 15/305,596
Co-Pending Application: 15/305,565
1. (Original) A method for tracking sleep onset in a subject, the method comprising: a) acquiring physiological data using sensors positioned about the subject; b) acquiring behavioral data using input provided by the subject; c) generating a statistical model of wakefulness by combining information obtained from the acquired physiological data and behavior data; d) estimating a probability indicative of a degree to which the subject is awake at each point in time during sleep onset using the statistical model; and e) generating a report indicative of sleep onset in the subject.
11. (Original) A method for monitoring behavior of a subject during sleep onset, the method comprising; a) acquiring behavioral data from a subject using input obtained from one or more sensors during sleep onset; b) assembling a time-series of behavioral responses using the behavioral data; c) estimating an instantaneous probability of response using the time-series of behavioral responses; d) generating a statistical model of wakefulness using the instantaneous probability of response; e) estimating, using the statistical model, a probability indicative of a degree to which the subject is awake at each point in time during a sleep onset process; and f) generating a report indicative of sleep onset in the subject using the probabilities estimated at step e).

15. (Original) The method of claim 11, wherein the method further comprises
acquiring physiological data from the subject using the one or more sensors.

17. (Original) The method of claim 15, wherein the method further comprises utilizing the acquired physiological data to generate the statistical model of wakefulness at step
d).
2. (Original) The method of claim 1, wherein the physiological data is associated with a brain activity, a muscular activity, a respiratory activity, or combinations thereof.
16. (Original) The method of claim 15, wherein the physiological data is associated with a brain activity, a muscular activity, a respiratory activity, or combinations thereof.
3. (Original) The method of claim 1, wherein the method further comprises providing an instruction to the subject to perform a task.
12. (Original) The method of claim 11, wherein the method further comprises providing an instruction to the subject for performing a behavioral task.
                                                                   
                                                                    
13. (Original) A system for tracking sleep onset in a subject, the system comprising: a plurality of sensors configured to acquire physiological data and behavioral data from a subject; a processor programmed to at least: i) receive the acquired physiological data and behavioral data; ii) generate a statistical model of wakefulness by combining information obtained from the received physiological data and behavior data; iii) estimate a probability indicative of a degree to which the subject is awake at each point in time during sleep onset using the statistical model; iv) generate a report indicative of sleep onset in the subject; and an output for displaying the report.
1. (Currently Amended) A system for monitoring behavior of a subject during sleep onset, the system comprising; one or more sensors configured to at least acquire behavioral data from a subject using input provided during sleep onset; a processor programmed to at least: i) assemble a time-series of behavioral responses using the behavioral data acquired using the one or more sensors; ii) estimate an instantaneous probability of response using the time-series of behavioral responses; iii) generate a statistical model of wakefulness using the instantaneous probability of response; iv) estimate, using the statistical model, a probability indicative of a degree to which the subject is awake at each point in time during a sleep onset process; 
v) generate a report indicative of sleep onset in the subject; and an output for displaying the report.

4. (Original) The system of claim 1, wherein the one or more sensors are further
configured to acquire physiological data from the subject.

6. (Original) The system of claim 4, wherein the processor is further programmed to utilize the acquired physiological data to generate the statistical model of wakefulness at step iii).
14. (Original) The system of claim 13, wherein the physiological data is associated with a brain activity, a muscular activity, a respiratory activity, or combinations thereof.
5. (Original) The system of claim 1, wherein the physiological data is associated with a brain activity, a muscular activity, a respiratory activity, or combinations thereof.
15. (Original) The system of claim 13, wherein the output is further configured to provide an instruction to the subject to perform a task.
2. (Original) The system of claim 1, wherein the processor is further programmed to provide an instruction to the subject for performing a behavioral task.
17. (Original) The system of claim 13, wherein the processor is further programmed to compute a confidence interval for the probability at each point in time.
9. (Original) The system of claim 1, wherein the processor is further programmed to compute a confidence interval for the probability at each point in time.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim-15 recites “output is further programmed to provide an instruction to the subject for performing a task”, the claim does not recite how an output instruction is provided to a subject. 
The specification as filed also do not recite any type of hardware that is coupled to the processor, which will be able to generate a signal to instruct the subject. 
The only relevant recitation in the spec at ¶:[0070] states, “a subject may be instructed to perform a specific task at process block 204, such as supplying a response in accordance to externally provided stimuli or cues, such as acoustic, optical, vibrational stimuli or other stimuli”, which is by the way a process step, as depicted in (Fig.2A), the rest of the spec does not elaborate what kind of hardware or instrument is used to generate those acoustic, optical, vibrational stimuli to instruct a subject.
For examination purpose if a prior art describes a processor coupled with speaker to generate an auditory tone or an instrument generating a vibration for instructing a subject to performs a task, will be considered to read on those limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25  are rejected under 35 U.S.C. 103 as being unpatentable over the patent (US 7,593,767 B1) to Modarres in view of the publication (US 2012/0191425 A1) by Mott et al.
Regarding claims 1 and 13 Modarres discloses a system and method for tracking sleep onset in a subject (Abstract) recites, one embodiment of the present invention includes a method and system to determine sleep onset of a subject over a period, 
the system and method comprising: a plurality of sensors configured to acquire physiological data (Col-4, lines:4-7) recites, measuring EEG signals from a subject to determine sleep onset time(s) over a measurement period, and behavioral data from a subject (Col-7, lines:30-40, with reference to Fig.1 recites: a subject holding push-button device 40 which transmits the raw behavioral response to a receiver 19 and a processing unit 20 for analysis);
a processor programmed to at least: i) receive the acquired physiological data (Col-12, lines:13-15 recites, a processor collects and analyze the brain wave or EEG signals acquired by EEG sensor) and behavioral data (Col-7, lines:31-35, recites, a push-button device 40 is releasably connected to the processing unit  which transmits the raw behavioral response) also shown in (Fig.1);
ii) generate a model of wakefulness by combining information obtained from the received physiological data and behavior data  (Col-5, lines:18-22) the system has a functional sub-system which objectively quantifying an individual's level of alertness based on a simultaneous analysis of behavioral and neurophysiological response from EEG sensor), alertness during sleep onset is synonymous to wakefulness; 
Modarres does not specifically disclose, generate a statistical model of wakefulness; and
iv) estimate a probability indicative of a degree to which the subject is awake at each point in time during sleep onset using the statistical model; 
v) generate a report indicative of sleep onset in the subject; and an output for displaying the report.
However Mott discloses a system and method of generating individualized  predictions of alertness for human subjects during sleep (Abstract), wherein he teaches, a recursive statistical estimation model is generated from probability distribution of alertness and individualized predictions and estimates may be predicted across one or more sleep/wake transition (¶:[0006]), 
Mott further teaches, the method uses a statistical model for predicting degree of sleep/wake-related mechanism as explained in (¶:[0027], [0029], [0030] & [0038]);
Mott also teaches (¶:[0133] a networked system also allow to utilize a graphical interface, printer, or other display device to receive personal alertness predictions and/or recommended future inputs through a remote computational device).

Regarding claims 2 and 14 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, Modarres further discloses wherein the physiological data is associated with a brain activity (Col-4, lines:51-54 recites, subject wearing a sensor to pick up and transmit brain wave signals to a computer), 
a muscular activity, a respiratory activity (Col-9, lines:5-6) recites, sleep onset times can be determined by monitoring a subject's respiratory patterns), or combinations thereof.
Regarding claims 3 and 15 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, Modarres further discloses wherein the system and  method further comprises providing an instruction to the subject to perform a task (Col-5, line:61 to Col-6, line:61) recites, a processor in a PC with specialized software, is used to generate a series of auditory tones for the subjects, and the subjects are instructed to press a switch or push a button as soon as they hear the tone.
Regarding claims 4 and 16 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, Modarres further discloses wherein the processor is further programmed to correlate the acquired physiological data with the behavior data to determine a response of the subject (Col-16, lines:65 to Col-17, . 
Regarding claims 5 and 17 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, and Mott teaches wherein the processor is further programmed to compute a confidence interval for the probability at each point in time (¶:[0019] recites the methods and systems of particular embodiments generate expected values and/or confidence intervals for current and/or future alertness of the subject even where there are uncertainties in the system inputs).
Regarding claims 6 and 18 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, and Mott teaches wherein the processor is further programmed to determine a change in sleep onset using probabilities estimated
at steps d) and iii) of claims 1 and 13 respectively (¶:[0126] recites the system assess predicted alertness during sleep onset).
Regarding claims 7 and 19 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, wherein the processor is further programmed to determine a phenotype of the subject using probabilities
estimated at steps d) and iii) of claims 1 and 13 respectively. 
The term ‘phenotype’ as described in the current specification as in (¶:[0066] a sleep phenotype of the subject 10, which is a characterization of the properties of the subject's sleep dynamics). 

Regarding claims 8 and 20 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, Modarres further discloses wherein the processor is further programmed to compute a population spectrogram using probabilities obtained from multiple subjects (Col-15, lines:46-48) recites, the spectrogram corresponding to the alert (top left) and sleepy (top right) conditions.
Regarding claims 9 and 21 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, Modarres further discloses wherein the processor is further programmed to determine a sleep condition of the subject by comparing probabilities estimated over a sleep period to those of a population (Col-8, lines:3-5) recites, various embodiments of the present invention include steps for measuring and analyzing EEG signals from a subject to determine a sleep onset time.
Regarding claims 10 and 22 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, Modarres further discloses wherein the processor is further programmed to evaluate an effect of at least one drug on the onset of sleep using probabilities computed (Col-18, lines:11-13, recites assessment is currently conducted to quantify pathological effect of sleepiness in various population before and after medication therapy).
Regarding claims 11 and 23 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, Modarres further discloses wherein the processor is further programmed to determine an availability of physiological data or behavioral data, or both, from the plurality of sensors (Col-4, lines:17-19) 
Regarding claims 12 and 25 Modarres in view of Mott discloses the system and method of claims 1 and 13 respectively, Modarres further discloses wherein the processor is further programmed to estimate an instantaneous response probability using the physiological data or behavioral data, or both (Col-16, lines:19-23) recites, results of (Fig.6) indicate that the EEG-based DSI appears to be a highly sensitive index of instantaneous level of drowsiness that is very closely matched with the behavioral drowsiness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 2001/0031930 A1) by Roizen et al. discloses monitoring a physiological process intrinsic to humans and which measures directly the approach of a sleep state, when sleep onset is detected, specifically the invention provides a process that interprets EEG and/or EMG data in real time to detect sleep onset.
(US 2012/0132202 A1) by Burton et al. discloses an invention for monitoring and interpretation of physiological signals and spontaneous breathing events to detect the onset of arousal, wherein one or more sensors are used for detecting a patient's physiological parameters, a controller which monitors and determines the onset of arousal based on the physiological variables received from the sensor.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner